  Case 3:18-cv-00947-GPC-BGS Document 22 Filed 11/20/19 PageID.204 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


SCOTT SCHUTZA

                                                         Civil Action No. 18cv0947-GPC(BGS)

                                           Plaintiff,
                                    V.
OAKLAND SUTTER HOTEL, L.P., a                                  DEFAULT JUDGMENT
California Limited Partnership; TEN                              IN A CIVIL CASE
OAKS, INC., a California Corporation;
and DOES 1-10
                                         Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court GRANTS Plaintiff’s motion for default judgment, GRANTS Plaintiff’s motion for statutory
damages in the amount of $4,000 and costs in the amount of $660 for a total of $4,660.00 against
Defendants Oakland Sutter Hotel, LP now known as Five Hills, L.P and Ten Oaks, Inc. Defendants
must provide accessible parking spaces at the property located at 7520 and 7550 El Cajon Blvd., La
Mesa, California in compliance with the Americans with Disabilities Act Accessibility Guidelines. The
Court also DENIES Plaintiff’s motion for attorney’s fees. The hearing date set for November 22, 2019
shall be vacated.




Date:         11/20/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ D. Gilbert
                                                                                   D. Gilbert, Deputy
